Sometido este recurso gubernativo a nuestra decisión y apa-reciendo que el Registrador de la Propiedad de San Ger-mán se negó a inscribir una escritura de hipoteca consti-tuida para garantizar parte del precio de venta que quedó aplazado porque aunque dicha hipoteca consta mencionada en la inscripción primera de la finca hecha a favor del com-prador se solicita la inscripción de la hipoteca después que su dominio ha pasado a otra persona, según su inscripción segunda: Vistos los artículos 17, 20 y 29 de la Ley Hipo-tecaria y nuestras decisiones en los casos de Bello v. El Registrador, y de Monserrate v. El Registrador, 31 D.P.R. 118 y 796, respectivamente, aplicables a este caso, sin que tengan relación con el presente las citas de varias decisio-nes nuestras que hace el registrador recurrido, se revoca la nota objeto de este recurso y se ordena la inscripción de la hipoteca.